Citation Nr: 1710057	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  06-11 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right leg disability, to include disability of the right hip and fibromyalgia. 

2.  Entitlement to service connection for a left leg disability, to include disability of the left hip and fibromyalgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983, from April 29, 1988, to August 11, 1988, and from June 1990 to July 1991.  The Veteran also had additional service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2005 rating decision of Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2008, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is in the record.

In July 2009 and December 2010, the Board remanded this issue for additional development. 

In November 2016, the Board sent a letter to the Veteran informing him that the VLJ before whom he had testified in September 2008 was no longer employed at the Board and advising him that he had a right to a new hearing before another VLJ that would decide his case.  See 38 U.S.C.A. § 7107(c) (West 2014) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal).  The letter informed him that, if he did not respond in 30 days, the Board would assume he did not want another hearing.  Therefore, as the Veteran did not respond to the November 2016 letter, the Board presumes that the Veteran does not wish to attend another hearing and desires a decision based on the current record.

The Board notes that in the December 2010 Remand, the Board remanded the issues of entitlement to service connection for a right leg/knee disability and a left leg/knee disability.  Subsequently, in an April 2016 rating decision the RO granted service connection for degenerative arthritis of the left knee and degenerative arthritis of the right knee at initial 10 percent disability evaluations, effective February 2, 2005.  The grant of service connection for these disabilities was based on an April 2016 VA examination which provided positive nexus opinions for right and left knee disabilities.

As a result of the grants of service connection for right and left knee disabilities, the RO, in an April 2016 Supplemental Statement of the Case (SSOC), recharacterized the issues as entitlement to service connection for a left leg disability, to include disability of the left hip; and for a right leg disability, to include disability of the right hip.

The Board notes that the April 2016 VA examiner also determined that while the Veteran had multiple negative hip imaging done, his symptoms were most likely as a result of a diagnosis of fibromyalgia.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board will consider this diagnosis as part of the claims on appeal and the issues have been recharacterized accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the claims on appeal.

As noted above, the Board remanded the matter in December 2010 for further development.  The Board remand noted that an October 2009 VA examination was not adequate and therefore a remand was needed to include having a VA examiner conduct an examination and provide an opinion as to whether any disability of the right or left leg was related to his service or caused by or aggravated by his service-connected left femur fracture.

Per the December 2010 Board remand instructions, the Veteran was afforded an examination in April 2016.  The examiner opined that the Veteran's chondromalacia of the right and left knee disabilities were as likely as not related to his in-service complaints.

The April 2016 VA examiner also noted that the Veteran did not have a current diagnosis associated with his bilateral hips.  As noted above, the VA examiner determined that while the Veteran had multiple negative hip imaging done, his symptoms were most likely a result of a diagnosis of fibromyalgia. 

The examiner noted that the Veteran was seen for bilateral hip pain while on active duty playing basketball.  While examination and imaging studies failed to find a disability, it was more likely than not that this was when the Veteran's somatization of his joint pains started.  The examiner noted that the Veteran was in the National Guard complaining of multiple joint problems.  The Veteran started receiving treatment for fibromyalgia in the late 1990s.  The examiner indicated that the Veteran's bilateral hip complaints were due to his fibromyalgia and his fibromyalgia most likely started while he was in the National Guard.

However, the fact that the Veteran developed fibromyalgia at some point during the time period he was a member of the Reserves or National Guard is not enough.  Rather, to warrant service connection based on his Reserve or National Guard service, the Veteran must show: (1) that he became disabled from a disease or injury during a period of active duty or active duty for training; or (2) that he became disabled from an injury during a period of inactive duty training  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VA O.G.C. Prec. 86-90, 56 Fed. Reg. 45,712 (1990).

Notably, the Veteran's DD-214 noted that the Veteran had almost 7 years of inactive service prior to his July 1991 separation from active duty.  Additionally, the DD-214 also reflected that his Reserve obligation terminal date was in August 1993.

Although the April 2016 VA examiner noted that the Veteran was in the National Guard complaining of multiple joint problems and that his fibromyalgia most likely started while he was in the National Guard, it remains unclear whether the Veteran was on active duty, active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) during the unspecified time referenced by the VA examiner.

As a result, the Board finds that on remand, the AOJ must verify the Veteran's period of active duty or indicate whether he was on a period of ACDUTRA or INACDUTRA.  

Additionally, as the Veteran has multiple periods of service which could potentially include intermittent periods of National Guard duty prior to an active period of service, the issue of whether a fibromyalgia disability preexisted a period of service also needs to be addressed.  Specifically, after the verification of the Veteran's periods of active duty, a VA medical opinion is needed to determine whether a fibromyalgia disability pre-existed a period of service and if so, whether it was clear and unmistakable that the disability underwent an increase in severity service.  If so, an examiner should state whether there is clear and unmistakable the increase in disability is due to the natural progress of the disability.  Gilbert v. Shinseki, 26 Vet. App. 48 (2012). 

Finally, the Board also notes that, while the April 2016 VA examiner opined that the Veteran's fibromyalgia most likely started while he was in the National Guard, the examiner failed to specifically address whether the Veteran's service-connected left femur fracture has aggravated his claimed fibromyalgia disability.  

Thus, this opinion does not adequately address whether the Veteran's current right or left leg disability diagnosed as fibromyalgia was caused or aggravated (that is, permanently increased in severity beyond the normal progression of the disease) by his service-connected left femur fracture as instructed by the December 2010 Board remand instructions.  

The April 2016 VA examination report does not comply with the Board's December 2010 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, a medical opinion is needed, either by way of an addendum opinion or new examination that addresses whether the Veteran's current right or left leg disability, diagnosed as fibromyalgia, is related to his active duty service, or, was caused or aggravated by a service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate source (i.e., the National Personnel Records Center, the Department of the Army, and/or the Veteran's National Guard Unit if applicable) to clarify the Veteran's periods of service and clearly identify periods of active duty, ACDUTRA and INACDUTRA.  The Board is particularly interested in ascertaining the nature of his service in 1985.

Continue efforts to obtain records and verify service until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile.  All records and/or responses received should be associated with the claims file.

2.  After the development in #1 has been completed, return the claims file to the examiner that examined the Veteran for his right and left leg disabilities in April 2016.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that physical examination is necessary, such examination should be scheduled.  

The examiner should provide opinions with respect to the following:

(i) Does the Veteran have a right leg disability, to include any disability of the right hip or fibromyalgia that is separate and distinct from degenerative arthritis and chondromalacia of the right knee?

(ii) Does the Veteran have a left leg disability, to include any disability of the left hip or fibromyalgia that is separate and distinct from degenerative arthritis and chondromalacia of the left knee or residuals of a left femur fracture?

(iii) Is at least as likely as not (50 percent or greater probability) that any such disorder is related to any incident of the Veteran's active duty service? 

(iv) Is it clear and unmistakable (undebatable) that a left leg or right leg disability, to include disability of the left and right hip and fibromyalgia, preexisted a period of the Veteran's active duty service?  The examiner must note specific instances in the record that support that opinion?  

(v) If so, is it clear and unmistakable (undebatable) that any left leg or right leg disability, to include disability of the left and right hip and fibromyalgia, was not permanently aggravated beyond its natural progress during the Veteran's active service?

(vi) Is at least as likely as not (at least a 50 percent probability) that any such left leg or right leg disability, to include to disability of the left and right hip and fibromyalgia is 
(a) caused by
or 
(b) aggravated by 
his service-connected disabilities (left femur fracture and arthritis of the bilateral knees)?

If the examiner finds that any such left leg or right leg disability, to include disability of the left and right hip and fibromyalgia, has been permanently aggravated/worsened by his service-connected disabilities, to the extent feasible, the degree of worsening should be identified.  

All opinions expressed by the examiner must be accompanied by a complete rationale.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




